865 F.2d 1268
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DAVID CLEMENTS COMPANY, INC., David Clements, Jr., a soleproprietor d/b/a Michigan Seat Frame RecoveryCompany & Automotive Seat Frame RecoveryCompany, Respondents.
No. 88-6005.
United States Court of Appeals, Sixth Circuit.
Jan. 3, 1989.
ORDER

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD F. SUHRHEINRICH, District Judge.*


2
The National Labor Relations Board (Board) applies to this Court for enforcement, by stipulation, of its August 5, 1988, decision and order adopting a Settlement Stipulation entered into by the respondents.  The respondents also apply for enforcement, but insist this Court's judgment must include reference to a Compliance Agreement submitted to the Board by the respondents after the Board filed its application herein.  Alternatively, the respondents seek a remand of this case to the Board so the Compliance Agreement can be adopted formally and made part of the Settlement Stipulation.  The Board opposes the respondents' application and the alternative relief sought therein.


3
The Settlement Stipulation included a provision providing that it "contain[ed] the entire agreement between the parties, there being no agreement of any kind, verbal or otherwise, which varies, alters or adds to it...."  (p 14).  It further provided that this Court may, upon application of the Board, enter judgment enforcing the Board's decision and order adopting the Stipulation.  The respondents expressly waived any defenses to the entry of such judgment (p 13).


4
We have examined the Settlement Stipulation, the Board's decision and order, and the Compliance Agreement.  We conclude the Board's decision and order should be enforced without reference to the Compliance Agreement.


5
It therefore is ORDERED that the Board's application for enforcement of its August 5, 1988, decision and order is granted.  To the extent the respondents' application for enforcement varies therefrom, it is denied.  The respondents, their officers, agents, successors, and assigns shall abide by and perform the directions of the Board in said decision and order contained.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation